In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00466-CR

NO. 09-09-00467-CR

____________________


PATRICK BROWN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 08-02911 and 08-03122




MEMORANDUM OPINION
	Appellant, Patrick Brown, filed a motion to dismiss his appeals pursuant to Tex. R.
App. P. 42.2.  The motion is signed by appellant personally after counsel filed a brief which
certifies that counsel could find no arguable error upon which to base the appeals.  Counsel
does not object to appellant's motion.  No opinions have issued in these appeals.
	It is ORDERED that the motion to withdraw the notices of appeal is GRANTED, and
the appeals are therefore DISMISSED.  The Clerk of the Court shall forward a duplicate
copy of this opinion to the clerk of the court in which the notices of appeal were filed.
	APPEALS DISMISSED.

  
								STEVE McKEITHEN
								         Chief Justice



Opinion Delivered February 17, 2010
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.